DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	Claim 1, lines 1-2, - -A method of manufacturing an insulating circuit board with a heatsink including: 
[[an]] the insulating circuit board and [[a]] the heatsink,- -.
	Claims 2-4, lines 1-2, - -The method of manufacturing [[an]] the insulating circuit board with [[a]] the heatsink according to claim 1,- -.
	Claims 5-6, lines 1-2, - -The method of manufacturing [[an]] the insulating circuit board with [[a]] the heatsink according to claim 2,- -.
	Claim 7, lines 1-2, - -The method of manufacturing [[an]] the insulating circuit board with [[a]] the heatsink according to claim 3,- -.
	Claim 8, lines 1-2, - -The method of manufacturing [[an]] the insulating circuit board with [[a]] the heatsink according to claim 5,- -.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-8, the prior art (e.g. US Patent Application Publication No. 2007/0274047 to Nagase et al.) does not disclose at least a high alloy element concentration portion forming step of forming a high alloy element concentration portion having a higher alloy element concentration than the thickness center portion of the metal layer and having a solidus temperature of 650°C or lower by laminating a clad material including a core material and a brazing material layer formed on both surfaces of the core material on a region of the metal layer opposite to the insulating layer to obtain a laminate and heating the laminate to diffuse an alloy element of the brazing material layer, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2010/0258233 to Tonomura et al. illustrates the claimed invention except at least a high alloy element concentration portion forming step of forming a high alloy element concentration portion having a higher alloy element concentration than the thickness center portion of the metal layer and having a solidus temperature of 650°C or lower by laminating a clad material including a core material 
US Patent Application Pub. No. 2017/0271237 to Terasaki et al. illustrates the claimed invention except at least a high alloy element concentration portion forming step as described above.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738